DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensor facility configured to provide object information” in claim 13, and “projection arrangement configured to project graphical information” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The Examiner has interpreted the sensor facility as a camera, 3D-camera, stereo camera, laser scanning system, LIDAR system, and a time of flight measurement as disclosed in [0116].  The Examiner has interpreted projection arrangement as a light projector, video projector, light strip or a laser projector as disclosed in [0119].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hannemann (U.S. 2017/0224298) in view of Braun (U.S. 2016/0073979).
Regarding claim 1:
Hannemann discloses a computer-implemented method for operating a medical imaging system, the imaging system including an imaging device and a positioning apparatus to position an examination object, the method comprising: 
ascertaining object information relating to the examination object ([0061], body outline, patient position, and body volume determined from depth image);
determining a region of interest for the examination object ([0071]-[0078], scanning region selected; [0079]-[0083], scanning region selection), the region of interest being a region of the examination object to be examined by the imaging device in context of an examination to be performed ([0074]-[0075], scanning region defined based on orientation points and scan protocol); 
arriving at a determination concerning a positional state of the examination object ([0072], determining current patient position), relative to the positioning apparatus ([0072], current patient position); and 
providing user output, for a user of the imaging system, based on the determination ([0071] and [0091], laser projection; [0100], positioning displayed).
However, Hannemann fails to disclose arriving at a determination concerning a positional state of the examination object, relative to the positioning apparatus, based on the region of interest determined and the object information ascertained.
Braun teaches arriving at a determination concerning a positional state of the examination object ([0052], position of body regions), relative to the positioning apparatus, based on the region of interest determined and the object information ascertained ([0058], patient position based on patient specific information and reference location information).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the operating method of Hannemann with the positional state determination taught by Braun in order to reduce examination time by improving positional accuracy (Braun; [0022] and [0027]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2:
The combination of Hannemann and Braun discloses the method of claim 1, wherein the object information includes at least one of: 
information regarding an instantaneous positional state of the examination object relative to the positioning apparatus;
 information regarding one or more geometric properties of the examination object (Hannemann; [0061], body outline, patient position, and body volume determined from depth image); and 
information regarding constraints relevant to the examination relating to the examination object.
Regarding claim 3:
The combination of Hannemann and Braun discloses the method of claim 1, wherein the arriving at the determination includes at least one of: 
calculating a suitable positional state of the examination object relative to the positioning apparatus, and 
evaluating an instantaneous positional state of the examination object relative to the positioning apparatus (Braun; [0051], and [0055]-[0057], patient position is evaluated).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the operating method of Hannemann with the positional state determination taught by Braun in order to reduce examination time by improving positional accuracy (Braun; [0022] and [0027]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 5:
The combination of Hannemann and Braun discloses the method of claim 1, wherein: 
the imaging unit includes a scanning range (Braun; [0049]-[0050], capture area and irradiation area), and
 the arriving at the determination is additionally based on the scanning range (Braun; [0051] and [0058], patient specific location information).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the operating method of Hannemann with the positional state determination taught by Braun in order to reduce examination time by improving positional accuracy (Braun; [0022] and [0027]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 7:
The combination of Hannemann and Braun discloses the method of claim 1, wherein the determining of the region of interest takes place based on the object information (Hannemann; [0071]-[0077], scanning region depends on patient position and biometric data).
Regarding claim 8:
The combination of Hannemann and Braun discloses the method of claim 1, further comprising: 
receiving examination information regarding the examination to be performed (Hannemann; [0075], scan protocol information) from a database (Hannemann; [0090], database), 
wherein the determining of the region of interest is based on the examination information received (Hannemann; [0071]-[0078], region based on scan protocol information).
Regarding claim 10:
The combination of Hannemann and Braun discloses the method of claim 1, wherein at least one of the user output is projected onto the positioning apparatus and the examination object is accommodated onto the positioning apparatus via a projection arrangement (Hannemann; [0090] and [0110], projection on to patient for positioning).
Regarding claim 12:
Hannemann discloses a medical imaging system, comprising:
 an imaging device ([0035], medical imaging system);
 a positioning apparatus to position an examination object (Fig. 2, 7); and 
at least one processor (Fig. 2, 26) configured to 
determine object information on the examination object ([0061], body outline, patient position, and body volume determined from depth image),
 determine a region of interest ([0071]-[0078], scanning region selected; [0079]-[0083], scanning region selection), the region of interest being defined as a region of the examination object to be examined by the imaging device during an examination to be performed ([0074]-[0075], scanning region defined based on orientation points and scan protocol), 
arrive at a determination relating to a positional state of the examination object on the positioning apparatus ([0072], current patient position determined), and 
generate user output based on the determination ([0071] and [0091], laser projection; [0100], positioning displayed).
However, Hannemann fails to disclose arrive at a determination relating to a positional state of the examination object on the positioning apparatus based on the object information and the region of interest determined.
Braun teaches arrive at a determination relating to a positional state of the examination object on the positioning apparatus ([0058], patient position based on patient specific information and reference location information) based on the object information and the region of interest determined ([0058], patient position based on patient specific information and reference location information).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Hannemann with the positional state determination taught by Braun in order to reduce examination time by improving positional accuracy (Braun; [0022] and [0027]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13:
The combination of Hannemann and Braun discloses the medical imaging system of claim 12, further comprising: 
a sensor facility (Hannemann; Fig. 2, 41 and 42) configured to provide the object information by measuring the examination object.
Regarding claim 14:
The combination of Hannemann and Braun discloses the medical imaging system of claim 12, further comprising:
 a projection arrangement (Hannemann; [0034], laser projection) configured to project graphical information onto at least one of the positioning apparatus and the examination object accommodated on the positioning apparatus (Hannemann; [0034], laser projection on to patient); 
wherein the at least one processor (Hannemann; Fig. 2, 26) is further configured to project the user output onto at least one of the positioning apparatus and the examination object accommodated on the positioning apparatus (Hannemann; [0034], laser projection of positioning on to patient), via the projection arrangement.
Regarding claim 15:
The combination of Hannemann and Braun discloses a non-transitory computer program product (Hannemann; [0034], software module) storing a program, directly loadable into a memory of a programmable computing device (Hannemann; [0034], control unit), including program segments for executing the method of claim 1 (as rejected above) when the program is executed in the computing device.
Regarding claim 16:
The combination of Hannemann and Braun discloses the method of claim 2, wherein the arriving at the determination includes at least one of: 
calculating a suitable positional state of the examination object relative to the positioning apparatus, and 
evaluating an instantaneous positional state of the examination object relative to the positioning apparatus (Braun; [0051], and [0055]-[0057], patient position is evaluated).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the operating method of Hannemann with the positional state determination taught by Braun in order to reduce examination time by improving positional accuracy (Braun; [0022] and [0027]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 18:
The combination of Hannemann and Braun discloses the method of claim 2, wherein: 
the imaging unit includes a scanning range (Braun; [0049]-[0050], capture area and irradiation area), and
 the arriving at the determination is additionally based on the scanning range (Braun; [0051] and [0058], patient specific location information).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the operating method of Hannemann with the positional state determination taught by Braun in order to reduce examination time by improving positional accuracy (Braun; [0022] and [0027]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 19:
The combination of Hannemann and Braun discloses the medical imaging system of claim 13, wherein the sensor facility includes at least one of a camera facility (Hannemann; Fig. 2, 41 and 42), a laser- scanning facility, and a pressure-sensitive sensor facility.
Regarding claim 20:
The combination of Hannemann and Braun discloses the medical imaging system of claim 13, further comprising:
 a projection arrangement (Hannemann; [0034], laser projection) configured to project graphical information onto at least one of the positioning apparatus and the examination object accommodated on the positioning apparatus (Hannemann; [0034], laser projection on to patient); 
wherein the at least one processor (Hannemann; Fig. 2, 26) is further configured to project the user output onto at least one of the positioning apparatus and the examination object accommodated on the positioning apparatus (Hannemann; [0034], laser projection of positioning on to patient), via the projection arrangement.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hannemann (U.S. 2017/0224298) in view of Braun (U.S. 2016/0073979) as applied to claim 1 above, and further in view of Xu (U.S. 2020/0390406).
Regarding claim 4:
The combination of Hannemann and Braun discloses the method of claim 1.
However, the combination of Hannemann and Braun fails to disclose wherein the positioning apparatus has a travel range relative to the imaging device, and the arriving at the determination is additionally based on the travel range.
Xu teaches wherein the positioning apparatus has a travel range relative to the imaging device ([0083], moving range), and 
the arriving at the determination is additionally based on the travel range ([0083], moving range).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the operating method of Hannemann and Braun with the moving range taught by Xu in order to reduce the amount of examination errors by improving positional accuracy (Xu; [0004]-[0005]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 17:
The combination of Hannemann and Braun discloses the method of claim 2.
However, the combination of Hannemann and Braun fails to disclose wherein the positioning apparatus has a travel range relative to the imaging device, and the arriving at the determination is additionally based on the travel range.
Xu teaches wherein the positioning apparatus has a travel range relative to the imaging device ([0083], moving range), and 
the arriving at the determination is additionally based on the travel range ([0083], moving range).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the operating method of Hannemann and Braun with the moving range taught by Xu in order to reduce the amount of examination errors by improving positional accuracy (Xu; [0004]-[0005]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hannemann (U.S. 2017/0224298) in view of Braun (U.S. 2016/0073979) as applied to claim 5 above, and further in view of Chang (U.S. 2018/0296178).
Regarding claim 6:
The combination of Hannemann and Braun discloses the method of claim 5.
However, the combination of Hannemann and Braun fails to disclose wherein the arriving at the determination comprises determining whether or not the region of interest is bringable into complete overlap with the scanning range.
Chang teaches wherein the arriving at the determination comprises determining whether or not the region of interest is bringable into complete overlap with the scanning range ([0096]-[0098], boundary box determination based on part location and size).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the operating method of Hannemann and Braun with the position determination taught by Chang in order to improve the efficiency and image quality by improving positional accuracy (Chang; [0003]-[0004]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hannemann (U.S. 2017/0224298) in view of Braun (U.S. 2016/0073979) as applied to claim 1 above, and further in view of Maad (U.S. 8,235,530).
Regarding claim 9:
The combination of Hannemann and Braun discloses the method of claim 1.
However, the combination of Hannemann and Braun fails to disclose wherein the user output includes at least one of an optical instruction and an acoustic instruction for positioning the examination object on the positioning apparatus.
Maad teaches wherein the user output includes at least one of an optical instruction (Col. 10, lines 42-53, laser projection of latitudinal and longitudinal correction) and an acoustic instruction for positioning the examination object on the positioning apparatus.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the operating method of Hannemann and Braun with the position instruction taught by Maad in order to provide effective diagnosis by improving positional accuracy (Maad; Col. 3, lines 30-45). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 11:
The combination of Hannemann and Braun discloses the method of claim 1.
However, the combination of Hannemann and Braun fails to disclose wherein the user output includes at least one of an optical warning signal and an acoustic warning signal in an event of an unfavorable positional state.
Maad teaches wherein the user output includes at least one of an optical warning signal (Col. 10, lines 42-53, laser projection of latitudinal and longitudinal correction) and an acoustic warning signal in an event of an unfavorable positional state (Col. 10, lines 42-53, laser projection of latitudinal and longitudinal correction; Col 12, lines 19-35, color changes based on position correction).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the operating method of Hannemann and Braun with the position instruction taught by Maad in order to provide effective diagnosis by improving positional accuracy (Maad; Col. 3, lines 30-45). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884